Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kemp US publication no.: 2016/0043671.
Regarding claim 1, Kemp teaches, A system comprising: an electric machine (see figure 1a) comprising: a rotary shaft (see output shaft, paragraph 63) configured to generate a torque based on a field (see stator, paragraph 8); a field winding configured to generate the field based on one or more electrical parameters of the field winding (see paragraph 8, where the stator is configured to generate current based on the signals); and a control circuit (controller 30, figure 1a) configured to control the one or more electrical parameters of the field winding (see paragraph 65); a rotary position sensor (position sensor 34, figure 1a) configured to sense a rotary position of a rotary component, wherein the rotary position is dependent on the rotation of the rotary shaft (see paragraph 66); and a controller, wherein the controller is configured to: receive a signal indicative of the rotary position of the rotary component from the rotary position sensor (see paragraph 65, where it is explained the position signals is sent to the controller to calculate the position of the rotor); direct the control circuit to alter the one or more electrical parameters of the field winding to alter the torque on the rotary shaft when the controller recognizes one or more specific rotary positions of the rotary component using the indicative signal from the rotary position sensor (as explained in claim 1 and paragraph 8 that the controller varies the current of the windings of the stator based on the signal of the temperature, which is dependent on the position of the motor as seen in paragraph 65; as further seen in figure 2 that the torque is linearly connected to the current and therefore the torque will be altered as well based on the varying the current in the windings) . 
Regarding claim 2, Kemp teaches, the system of claim 1, wherein the electric machine is a synchronous machine (see figure 1a and paragraph 8 for the brushless DC motor containing permanent magnet and a stator known to be synchronous machines). 
Regarding claim 3, Kemp teaches, The system of claim 2, wherein the electric machine is a motor and the rotary shaft is configured to generate a motor torque, and wherein the controller is configured to direct the control circuit to alter the one or more electrical parameters of the field winding (as explained in paragraph 19 that the current levels are limited in the abnormal mode which effectively decreases the motor torque as toque-current and linearly related as depicted in figure 3) to decrease the motor torque generated when the controller recognizes the one or more specific rotary positions of the rotary component. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp US publication no.: 2016/0043671 in view of Nakaoka et al. US publication no.: 2019/0229667
Regarding claim 4, Kemp teaches, The system of claim 2, and wherein the controller is configured to alter the one or more electrical parameters of the field winding (as explained in paragraph 9 that the controller advances the current during the normal operation of the motor in order to increase the torque) to increase the counter-torque generated when the controller when the controller recognizes the one or more specific rotary positions of the rotary component. 

Nakaoka et al. teach: wherein the electric machine is a generator and the rotary shaft is configured to generate a counter-torque (motor-generator 1, figure 1)
In view of Nakaoka et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp to include; wherein the electric machine is a generator and the rotary shaft is configured to generate a counter-torque, for the purpose of regeneration of energy. 
Claims 5-7 and 9-10, 13-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp US publication no.: 2016/0043671 in view of Hanlon et al. US publication no.: US 2011/0031425
Regarding claim 5, Kemp is silent on specifically teaching, the system of claim 1 further comprising a gear configured to rotate in proportion with the rotary component.
Hanlon et al. teach:  the system of claim 1 further comprising a gear configured to rotate in proportion with the rotary component (see gear train 306, figures 3-4).
In view of Hanlon et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp to include; the system of claim 1 further comprising a gear 
Regarding claim 6, Hanlon et al. teach, The system of claim 5 wherein the gear comprises a plurality of gears in a gearbox, and wherein the electric machine is configured to transmit the torque generated by the rotary shaft to the gearbox (see claim 7, where the gear train 306 is responsible to receive the drive torque from the motor). 
Regarding claim 7, Kemp as modified is silent on specifically teaching, The system of claim 5, wherein the controller is configured to: determine when a specific gear tooth of the gear is in a contact position; correlate the contact position of the specific gear tooth with the signal indicative of the rotary position of the rotary component from the rotary position sensor, thereby establishing the one or more specific rotary positions of the rotary component. 
However, Hanlon et al. teach in figure 11 that the gear train 306 contains plurality of teeth. Hanlon further teaches a position sensor of the rotor as seen in paragraph 7. 
Therefore, it is obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to detect that  rotor position easily based on the specific gear tooth of the gear based on the teachings of Hanlon et al., for the purpose of detecting precise position of the rotor. 
Regarding claim 9, Kemp as modified is silent on specifically teaching, the system of claim 7, wherein the controller is configured to determine when the specific gear tooth is in the contact position using the rotary position sensor. 
However, Hanlon et al. teach in figure 11 that the gear train 306 contains plurality of teeth. Hanlon further teaches a position sensor of the rotor as seen in paragraph 7. 
Therefore, it is obvious to one with the ordinary skills in the art, before the effective filing date of the invention, to detect that  rotor position easily based on the specific gear tooth of the gear based on the teachings of Hanlon et al., for the purpose of detecting precise position of the rotor. 
Regarding claim 10, Kemp teaches, the system of claim 7, wherein the electric machine is an electric motor (see motor 14, figure 1) and wherein the controller alters the one or more electrical parameters of the field winding to decrease the motor torque generated when the controller receives the signal indicative of the rotary position of the rotary component (as explained in paragraph 19 that the current levels are limited in the abnormal mode which effectively decreases the motor torque as toque-current and linearly related as depicted in figure 3)
Kemp is silent on specifically teaching, he rotary shaft is configured to generate a motor torque to drive the gear.
Hanlon et al. teach: the rotary shaft is configured to generate a motor torque to drive the gear (see gear 306, figures 3-4).

Regarding claim 13, Kemp teaches, A system comprising: a control circuit configured to control the torque of the electric machine (controller 30, figure 1a) ; a controller, wherein the controller is configured to: and direct the control circuit to alter the torque of the electric machine when the rotary component achieves the one of more specific rotary positions (as explained in claim 1 and paragraph 8 that the controller varies the current of the windings of the stator based on the signal of the temperature, which is dependent on the position of the motor as seen in paragraph 65; as further seen in figure 2 that the torque is linearly connected to the current and therefore the torque will be altered as well based on the varying the current in the windings). 
Kemp is silent on specifically teaching: an electric machine configured to communicate a torque to a gear; wherein the controller is configured to: determine when a specific gear tooth of the gear is in a contact position; correlate the contact position of the specific gear tooth with one or more rotary positions of a rotary component rotating in proportion with the specific gear
Hanlon et al. teach: an electric machine (motor 112, figure 1) configured to communicate a torque to a gear (gears 306, figures 3-4); wherein the controller is configured to: determine when a specific gear tooth of the gear is in a contact position; see claim 7)
In view of Hanlon et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp to include; an electric machine configured to communicate a torque to a gear; wherein the controller is configured to: determine when a specific gear tooth of the gear is in a contact position; correlate the contact position of the specific gear tooth with one or more rotary positions of a rotary component rotating in proportion with the specific gear, for the purpose of allowing the motor rotate. 
Regarding claim 14. The system of claim 13, wherein the electric machine is a motor configured to deliver a motor torque to drive the gear, and the controller is configured to decrease the torque when the gear is in the contact position. 
Kemp teaches that the torque is limited in abnormal conditions as seen in paragraph 19.
Kemp is silent on teaching that the motor is controlled based on the positions of the gear in the rotary system.
Hanlon et al. teach gear assembly that is correlated with the motor control as seen in figures 1-4.
In view of Hanlon et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the 
Regarding claim 16, Kemp teaches, The system of claim 13, further comprising a rotary position sensor, wherein the electric machine comprises a rotary shaft (output shaft, paragraph 63), wherein the rotary position sensor is configured to sense a rotary position of the rotary component (position sensor 34, figure 1a) wherein the rotary position is dependent on the rotation of the rotary shaft, and wherein the controller is in communication with the rotary position sensor (see paragraph 65). 
Regarding claim 18, Kemp teaches, a method comprising: generating a torque using an electric machine controlled by a control circuit (controller 30, figure 1a) controlling one or more electrical parameters of a field winding (see paragraph 8, where the stator is configured to generate current based on the signals) of the electric machine ; altering the torque of the electric machine using the control circuit to alter the one or more electric parameters of the field winding when the rotating component achieves the one or more specific rotary positions (as explained in claim 1 and paragraph 8 that the controller varies the current of the windings of the stator based on the signal of the temperature, which is dependent on the position of the motor as seen in paragraph 65; as further seen in figure 2 that the torque is linearly connected to the current and therefore the torque will be altered as well based on the varying the current in the windings. 
Kemp is silent on specifically teaching: delivering the torque to a gear using a rotation of a rotary shaft of the electric machine; causing a specific gear tooth of the gear to achieve a contact position with another gear using the delivered torque; determining when the specific gear tooth of the gear is in the contact position; correlating the contact position of the specific gear tooth with one or more specific rotary positions of a rotating component dependent on the rotation of the rotary shaft and rotating in proportion to the specific gear
Hanlon et al. teach: delivering the torque to a gear using a rotation of a rotary shaft of the electric machine (motor 112, figure 1); causing a specific gear tooth of the gear (gears 306, figures 3-4)  to achieve a contact position with another gear using the delivered torque; determining when the specific gear tooth of the gear is in the contact position; correlating the contact position of the specific gear tooth with one or more specific rotary positions of a rotating component dependent on the rotation of the rotary shaft and rotating in proportion to the specific gear (see claim 7)
In view of Hanlon et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp to include; an electric machine configured to communicate a torque to a gear; delivering the torque to a gear using a rotation of a rotary shaft of the electric machine; causing a specific gear tooth of the gear to achieve a contact position with another gear using the delivered torque; determining when the 
Regarding claim 19, Kemp teaches, the method of claim 18, wherein generating the torque comprises operating the electric machine as a motor and generating a motor torque (see motor 14, figure 1a). 
Claims 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp US publication no.: 2016/0043671 in view of Hanlon et al. US publication no.: US 2011/003142 and further in view of Nakaoka et al. US publication no.: 2019/0229667.
Regarding claim 11. The system of claim 7, wherein the electric machine is a generator and the rotary shaft is configured to generate a counter-torque and communicate the counter-torque to the gear, and wherein the controller alters the one or more electrical parameters of the field winding to decrease the counter-torque generated when the controller receives the signal indicative of the rotary position of the rotary component. 
1) Kemp is silent on specifically teaching: wherein the electric machine is a generator
2) Kemp is silent on specifically teaching: wherein the electric machine is a generator and the rotary shaft is configured to generate a counter-torque and communicate the counter-torque to the gear.
1) Nakaoka et al. teach: wherein the electric machine is a generator (see motor-generator 1, figure 1)
In view of Nakaoka et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp as modified to include the rotary shaft is configured to generate a motor torque to drive the gear, for the purpose of regenerating energy.  
2) Hanlon et al. teach: the rotary shaft is configured to generate a counter-torque and communicate the counter-torque to the gear (see figures 3-4 and paragraphs 22 where it is explained that the gears communicate to receive the drive torque).
In view of Hanlon et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp to include; the rotary shaft is configured to generate a counter-torque and communicate the counter-torque to the gear, for the purpose of allowing the motor rotate. 
Regarding claim 15, the system of claim 13, wherein the electric machine is a generator configured to deliver a counter-torque to the gear, and wherein the controller is configured to increase the counter-torque when the gear is in the contact position. 
1) Kemp is silent on specifically teaching: wherein the electric machine is a generator.
1) Nakaoka et al. teach: wherein the electric machine is a generator,
In view of Nakaoka et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp as modified to include the rotary shaft is configured to generate a motor torque to drive the gear, for the purpose of regenerating energy.  
2) Kemp is silent on teaching that the motor is controlled based on the positions of the gear in the rotary system.
Kemp teaches that the torque is limited in abnormal conditions as seen in paragraph 19.
Hanlon et al. teach gear assembly that is correlated with the motor control as seen in figures 1-4.
In view of Hanlon et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp to include; an electric machine configured to communicate a torque to a gear; and wherein the controller is configured to increase the counter-torque when the gear is in the contact position, for the purpose of allowing the motor rotate.
Regarding claim 20, Kemp as modified is silent on specifically teaching, the method of claim 18, wherein generating the torque comprises operating the electric machine as a generator and generating a counter-torque. 
1) Nakaoka et al. teach: wherein generating the torque comprises operating the electric machine as a generator and generating a counter-torque r (see motor-generator 1, figure 1)
In view of Nakaoka et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp as modified to include; wherein generating the torque comprises operating the electric machine as a generator and generating a counter-torque, for the purpose of regenerating energy.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp US publication no.: 2016/0043671 in view of Hanlon et al. US publication no.: US 2011/0031425 and further in view of Hayashi et al. US publication no.: 2012/0001105.
Regarding claim 12, Kemp as modified is silent on specifically teaching, The system of claim 7, wherein the controller is configured to determine when the abnormal gear tooth of the gear is in a contact position by sensing a vibration of the gear and correlating the vibration of the gear with the signal indicative of the rotary position of the rotary component. 
Hayashi et al. teach: wherein the controller is configured to determine when the abnormal gear tooth of the gear is in a contact position by sensing a vibration of the gear and correlating the vibration of the gear with the signal indicative of the rotary see claim 1, where the malfunction detecting means detects the abnormal gear tooth).
In view of Hayashi et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp as modified to include; wherein the electric machine is a generator and the rotary shaft is configured to generate a counter-torque and communicate the counter-torque to the gear, for the purpose of allowing the motor rotate. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kemp US publication no.: 2016/0043671 in view of Hanlon et al. US publication no.: US 2011/0031425 and further in view of Potts et al. US publication no.: 2015/0330867.
Regarding claim 17, Kemp as modified is silent on specifically teaching, the system of claim 16, wherein the controller is configured to determine when the specific gear tooth of the gear is in the contact position by sensing a vibration and correlating the vibration with the rotary position of the rotary component. 
Potts et al. teach: wherein the controller is configured to determine when the specific gear tooth of the gear is in the contact position by sensing a vibration and correlating the vibration with the rotary position of the rotary component (see paragraph 15).
In view of Potts et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Kemp as modified to include; wherein the controller is configured to determine when the specific gear tooth of the gear is in the contact position by sensing a vibration and correlating the vibration with the rotary position of the rotary component, for the purpose of allowing the motor rotate. 
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHEB S IMTIAZ/Examiner, Art Unit 2846